




 
ADVISORY AGREEMENT
 
This advisory agreement (the “Agreement”), made as of April 30, 2007
among Morgan Stanley Managed Futures Transtrend I, LLC, a Delaware limited
liability company (the “Trading Company”), Demeter Management Corporation, a
Delaware corporation (the “Trading Manager”), and Transtrend B.V., a Dutch
limited liability company (the “Trading Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, the Trading Company has been organized pursuant to a Certificate of
Formation filed with Secretary of State of the State of Delaware on March
26, 2007 (the “Certificate of Formation”) and an operating agreement (the
“Operating Agreement”) to, among other things, directly or indirectly through a
commodity trading advisor, trade, buy, sell, spread, or otherwise acquire, hold,
or dispose of commodities (including, but not limited to, foreign currencies and
any other items which are now, or may hereafter be, the subject of futures
contract trading), domestic and foreign commodity futures contracts, forward
contracts, foreign exchange commitments, options on physical commodities and on
futures contracts, spot (cash) commodities and currencies, exchange of futures
contracts for physicals transactions, exchange of physicals for futures
contracts transactions, and any rights pertaining thereto, whether traded on an
organized exchange or otherwise (hereinafter referred to collectively as
“futures interests;”) provided, however, such definition shall exclude
securities futures products as defined by the Commodity Futures Trading
Commission (“CFTC”), options in securities futures and options in equities) and
securities (such as United States Treasury securities) approved by the CFTC for
investment of customer funds and other securities on a limited basis, and to
engage in all activities incident thereto;
 
WHEREAS, the Trading Company is a commodity pool operated by the Trading Manager
in which other commodity pool investment vehicles sponsored and/or managed by
the Trading Manager and/or its Affiliates will invest (each such investment
vehicle, a “Member,” and collectively, the “Members”);
 
WHEREAS, the Trading Advisor is willing to provide the services and undertake
the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Trading Manager each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Trading Company, the Trading Manager and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the Trading Company’s
futures interests trading.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  
Undertakings in Connection with the Continuing Offering of Units.

 
(a) The Trading Advisor agrees with respect to the continuing offering of
interests (“Units”) in the Members: (i) to make all disclosures regarding itself
and the Trading Advisor Principals (as defined in Section 9(a)(iv), below), its
trading performance, its trading systems, methods and strategies (subject to the
need, in the reasonable discretion of the Trading Advisor, to preserve the
secrecy of Confidential Information (as defined in Section 1(c) hereof)
concerning such systems, methods and strategies), any client accounts over which
it has discretionary trading authority (other than the names of or identifying
information with respect to any such clients), and otherwise, as the Members may
reasonably require (x) in connection with any Member’s offering materials
(collectively, the “Offering Memoranda”) as required by Rule 4.21 of the
regulations under the Commodity Exchange Act (the “CEAct”), including in
connection with any amendments or supplements thereto, or (y) to comply with any
other applicable law or rule or regulation, including those of the CFTC, the
National Futures Association (the “NFA”) or any other regulatory or
self-regulatory body, exchange, or board with jurisdiction over its members (or
to comply with the reasonable request of the aforementioned organizations); and
(ii) to otherwise cooperate with the Trading Company, the Trading Manager and
the Members by providing information regarding the Trading Advisor in connection
with the preparation of the Offering Memoranda, including any amendments or
supplements thereto, as part of making application for registration of the Units
under the securities or blue sky laws of any jurisdictions, including foreign
jurisdictions, as the Members may deem appropriate; provided that all such
disclosures are subject to the need, in the reasonable discretion of the Trading
Advisor, to preserve the secrecy of Confidential Information concerning its
clients, systems methods and strategies. As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “Affiliate” of a person shall mean an
individual or entity that directly or indirectly controls, is controlled by, or
is under common control with, such person.
 
2
 
 
 

--------------------------------------------------------------------------------

 
(b) If, while Units continue to be offered and sold, the Trading Advisor becomes
aware of any materially untrue or misleading statement or omission regarding
itself or any of its principals or Affiliates in the Disclosure Document (as
defined in Section 18 hereof), or of the occurrence of any event or change in
circumstances which would result in there being any materially untrue or
misleading statement or omission in the Disclosure Document regarding itself or
any of its principals or Affiliates, the Trading Advisor shall promptly notify
the Trading Manager and shall cooperate with the Trading Manager in the
preparation of any necessary amendments or supplements to the Offering
Memoranda. Neither the Trading Advisor nor any of the Trading Advisor Principals
or any stockholders, officers, directors, or employees shall distribute the
Offering Memoranda or selling literature or shall engage in any selling
activities whatsoever in connection with the continuing offering of Units except
as may be specifically requested by the Trading Manager and agreed to by the
Trading Advisor.
 
(c) For purposes of this Agreement, and notwithstanding any of the provisions
hereof, all non-public information relating to the Trading Advisor including,
but not limited to, records, whether original, duplicated, computerized,
handwritten, or in any other form, and information contained therein, business
and/or marketing and/or sales plans and proposals, names of past and current
clients, names of past, current and prospective contacts, trading and risk
models, techniques and procedures, past, current or future trading or position
data, price and research software and databases, trading methodologies, systems,
strategies and programs, trading advice, trading instructions, results of
proprietary accounts, training materials, research data bases, portfolios, and
computer software, and all written and oral information, furnished by the
Trading Advisor to the Trading Company, the Trading Manager, the Members and/or
their respective officers, directors, employees, agents (including, but not
limited to, attorneys, accountants, consultants, and financial advisors) or
controlling persons (such officers, directors, employees, agents (including, but
not limited to, attorneys, accountants, consultants, and financial advisors) or
controlling persons of the Trading Company, the Trading Manager and the Members
each are hereinafter referred to as a “Recipient”), whether furnished before or
after the date of this Agreement, and regardless of the manner in which it is
furnished, together with any analysis, compilations, studies or other documents
or records which are prepared by the Trading Company, the Trading Manager, a
Member or a Recipient of such information and which contain or are generated
from such information, regardless of whether explicitly identified as
confidential shall be confidential information and/or trade secrets and the
exclusive property of the Trading Advisor (“Confidential
Information”).  Notwithstanding the foregoing, information which (i) is or
becomes generally available to the public other than as a result of acts by the
Trading Manager, the Trading Company, a Member or a Recipient in violation of
this Agreement, (ii) is in the possession of the Trading Manager, the Trading
Company, a Member or a Recipient prior to its disclosure pursuant to the terms
hereof, (iii) is or becomes available to the Trading Manager, the Trading
Company, a Member or a Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
or fiduciary obligation of confidentiality prohibiting such disclosure, or (iv)
that is independently developed by the Trading Manager, the Trading Company, a
Member or a Recipient without use of the Confidential Information described in
this Section 1(c), shall not be considered Confidential Information.
 
3
 
 

--------------------------------------------------------------------------------

 
 
(d) The Trading Company and the Trading Manager each warrants and agrees that
they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and shall disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Trading Manager’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Trading Manager or a
Recipient, as the case may be, or if required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Trading Manager each warrants and
agrees that it and any Member and Recipient will use the Confidential
Information solely for the purpose of satisfying the Trading Company’s or the
Trading Manager’s obligations under this Agreement and not in a manner which
violates the terms of this Agreement.  For avoidance of doubt, the Trading
Company and the Trading Manager each further represents and warrants to, and
agrees with the Trading Advisor, that it and any Member and any Recipient shall
not in any manner or respect, directly or indirectly, (A) use any of such
Confidential Information in trading for their own accounts, any accounts of
their Affiliates or any third party accounts, (B) sell, license or assign any of
such Confidential Information, (C) use such Confidential Information to reverse
engineer, attempt to reverse engineer or otherwise seek to replicate the Trading
Advisor’s trading in any manner or (D) otherwise use such Confidential
Information for their personal gain in any other manner.
 


(e) The provisions of Sections 1(c) and 1(d) shall survive the termination of
this Agreement.
 
4
 
 

--------------------------------------------------------------------------------

 
 
2.  
Duties of the Trading Advisor.

 
(a) Upon the commencement of trading operations on or about July 1, 2007, by the
Trading Advisor on behalf of  the Trading Company, the Trading Advisor hereby
agrees to act as the trading advisor for the Trading Company and, as such, shall
have authority and responsibility for directing the investment and reinvestment
of the Trading Company’s assets, which shall consist of the Trading Company’s
Net Assets (as defined in Section 5(c) hereof) plus “notional” funds, if any, as
specified in writing by the Trading Manager and consented to by the Trading
Advisor (collectively, the “Assets”), on the terms and conditions and in
accordance with the prohibitions and the trading policies set forth in Exhibit A
to this Agreement as amended from time to time and provided in writing to the
Trading Advisor by the Trading Manager (the “Trading Policies”); provided,
however, that the Trading Manager may override the instructions of the Trading
Advisor to the extent necessary (i) to comply with the Trading Policies and with
applicable speculative position limits, (ii) to fund any distributions or
redemptions, (iii) to pay the Trading Company’s expenses, (iv) to the extent the
Trading Manager believes doing so is necessary for the protection of the Trading
Company, (v) to terminate the futures interests trading of the Trading Company
by the Trading Advisor, or (vi) to comply with any applicable law or regulation.
The Trading Manager agrees not to override any such instructions for the reasons
specified in clauses (ii) or (iii) of the preceding sentence unless the Trading
Advisor fails to comply with a request of the Trading Manager to make the
necessary amount of funds available to the Trading Company within two trading
days of such request.  The Trading Advisor shall not be liable for the
consequences of any decision by the Trading Manager to override instructions of
the Trading Advisor, except, subject to Section 7(a), to the extent that such
consequences result from a material breach of this Agreement by the Trading
Advisor or the Trading Advisor fails to comply with the Trading Manager’s
decision to override an instruction.
 
(b) The Trading Advisor shall:
 
(i) Exercise good faith and due care in trading futures interests for the
account of the Trading Company in accordance with the prohibitions and Trading
Policies, and the trading systems, methods, and strategies of the Trading
Advisor described in the Disclosure Document, with such changes and additions to
such trading systems, methods or strategies as the Trading Advisor, from time to
time, incorporates into its trading approach for accounts that are similar in
size to the account of the Trading Company and traded pursuant to the Trading
Program (as defined in Section 2(f)).
 
5
 
 
 

--------------------------------------------------------------------------------

 
(ii) Subject to assurances of confidentiality, provide the Trading Manager,
within 45 days of the end of a calendar quarter, and within 45 days of a
separate request which the Trading Manager may make from time to time, with
information comparing the performance of the Trading Company’s account and the
performance of all other client accounts directed by the Trading Advisor using
the Trading Program used by the Trading Advisor on behalf of the Trading Company
(“Other Accounts”) over a specified period of time for the purpose of confirming
that the Trading Company has been treated equitably on an overall basis compared
to such Other Accounts.  In providing such information, the Trading Advisor may
take such steps as are necessary to assure the confidentiality of the Trading
Advisor’s clients’ identities. The Trading Advisor shall, upon the Trading
Manager’s request, consult with the Trading Manager concerning any discrepancies
between the performance of such Other Accounts and the Trading Company’s
account. The Trading Advisor shall promptly inform the Trading Manager in
writing of any material discrepancies of which the Trading Advisor is aware. The
Trading Manager acknowledges that, among others, the following differences in
accounts may cause divergent trading results:  different trading strategies,
methods or degrees of leverage, different trading policies, differing account
sizes, accounts experiencing differing inflows or outflows of equity, different
risk profiles, accounts which commence trading at different times and accounts
which have different portfolios or different fiscal years.  The provisions of
this Section 2(b)(ii) shall not apply to, and shall in no manner restrict, the
Trading Advisor’s management of any accounts it currently manages or may
hereafter manage for current and/or former principals and/or Affiliates of the
Trading Advisor under any circumstances;
 
(iii) Subject to assurances of confidentiality, as provided for herein, inform
the Trading Manager when the Trading Advisor’s open positions maintained by the
Trading Advisor exceed applicable speculative position limits; and
 
(iv) Upon request of the Trading Manager, subject to assurances of
confidentiality, as provided for herein, promptly provide the Trading Manager
with all material information concerning the Trading Advisor reasonably
requested by the Trading Manager (including, without limitation, information
relating to changes in control, key personnel or trading approach).  Nothing
contained in this Agreement shall require the Trading Advisor to disclose the
details of its trading systems, programs or strategies.
 
6
 
 
 

--------------------------------------------------------------------------------

 
(c) All purchases and sales of futures interests pursuant to this Agreement
shall be for the account, and at the risk, of the Trading Company and not for
the account, or at the risk of the Trading Advisor or any of its Affiliates or
each of their principals, stockholders, directors, officers, or employees, or
any other person, if any, who controls the Trading Advisor. All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Trading Company. The Trading
Advisor makes no representations as to whether such trading will produce profits
or avoid losses.
 
(d) Subject to Section 7(a) hereof, the Trading Advisor shall assume financial
responsibility for any errors committed or caused by it in transmitting orders
for the purchase or sale of futures interests for the Trading Company’s account
including payment to the Commodity Brokers (as described in Section 4 hereof) of
the floor brokerage commissions, exchange, NFA fees, and other transaction
charges and give-up charges incurred by the Commodity Broker on such trades but
only for the amount of the Commodity Brokers’ out-of-pocket costs in respect
thereof. The Trading Advisor’s errors shall include, but not be limited to,
inputting improper trading signals or communicating incorrect orders to the
Commodity Brokers. However, the Trading Advisor shall not be responsible for
errors committed or caused by the Commodity Brokers or by floor brokers or other
futures commission merchants. The Trading Advisor shall have an affirmative
obligation to promptly notify the Trading Manager upon discovery of its own
errors with respect to the account, and the Trading Advisor shall use its best
efforts to identify and promptly notify the Trading Manager of any order or
trade which the Trading Advisor reasonably believes was not executed in
accordance with its instructions to any Commodity Broker or such other commodity
broker utilized to execute orders for the Trading Company.
 
(e) Prior to the commencement of trading by the Trading Company, the Trading
Manager, on behalf of the Trading Company, shall deliver to the Trading Advisor
a trading authorization appointing the Trading Advisor the Trading Company’s
attorney-in-fact for such purpose (a form of which is attached hereto as Exhibit
B).
 
(f) In performing services to the Trading Company, the Trading Advisor shall
utilize its Standard Risk (USD) profile of its Diversified Trend Program (the
“Trading Program”), as described in the Disclosure Document, and as modified
from time to time. The Trading Advisor shall give the Trading Manager prior
written notice of any change in the Trading Program that the Trading Advisor
considers to be material (and shall not effect such change on behalf of the
Trading Company without the Trading Manager’s consent which consent shall be
deemed to be given if the Trading Manager has not objected to this change within
5 days following the Trading Advisor’s having provided the Trading Manager with
prior written notice of such change), including any additional futures interests
to be traded by the Trading Advisor not already listed on Exhibit C.. Changes in
the futures interests traded, provided that such futures interests are listed on
Exhibit C., shall not be deemed a modification of the Trading Program.
 
7
 
 
 

--------------------------------------------------------------------------------

 
3.  
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Trading Company or its
Members in any way or otherwise be deemed an agent of the Trading Company or its
Members.  Nothing contained herein shall be deemed to require the Trading
Company to take any action contrary to the Operating Agreement or the
Certificate of Formation of the Trading Company as from time to time in effect,
or any applicable law or rule or regulation of any regulatory or self-regulatory
body, exchange, or board. Nothing herein contained shall constitute the Trading
Advisor, the Trading Manager, the Trading Company or the Members, as members of
any partnership, joint venture, association, syndicate or other entity, or be
deemed to confer on any of them any express, implied, or apparent authority to
incur any obligation or liability on behalf of any other. It is expressly agreed
that the Trading Advisor is neither a promoter, sponsor, or issuer with respect
to the Trading Company or its Members, nor does the Trading Advisor have any
authority or responsibility with respect to the offer, sale or issuance of
Units.
 
4.  
Commodity Broker; FX Prime Broker.

 
(a)           The Trading Advisor shall effect all transactions in futures
interests for the Trading Company through the Trading Company’s separate account
maintained with such commodity broker or brokers as the Trading Manager shall
direct and appoint from time to time with the prior written consent of the
Trading Advisor, which consent shall not be unreasonably withheld. Both Morgan
Stanley & Co., Incorporated (“MS & Co.”), Morgan Stanley & Co. International
Limited (“MSIL”), and Morgan Stanley Capital Group Inc. (“MSCG” and
collectively, the “Commodity Brokers”) may act as the clearing commodity brokers
for the Trading Company, and MS & Co. and its Affiliates may act as foreign
exchange forward contract counterparty for the Trading Company.  MSCG and its
Affiliates may act as an options on foreign exchange forward contract
counterparty for the Trading Company.  The Trading Manager shall provide the
Trading Advisor with copies of brokerage statements.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing, the Trading Advisor may execute
trades through floor brokers other than those employed by MS & Co. and its
Affiliates so long as arrangements (including executed give-up agreements) are
made for such floor brokers¸ give-up brokers, prime brokers, dealers or other
executing entities or facilities (collectively, “executing brokers”) to
“give-up” or transfer the positions to MS & Co. in conformity with the Trading
Policies set forth in Exhibit B attached hereto. The Trading Manager will review
and approve or disapprove all executing brokers proposed by the Trading Advisor
for the Trading Company’s account, such approval not to be unreasonably withheld
or delayed.  If an executing broker is approved, the Trading Company will not
hold the Trading Advisor liable for any error or breach of contract by any such
executing broker subject to the standard of liability set forth in Section
7(a).  Irrespective of whether executing brokers unaffiliated with MS& Co.
receive the Trading Manager’s consent to execute trades on behalf of the Trading
Company, all such trades will be “given-up” to be carried by MS & Co..    The
Trading Advisor shall have full authority to enter in its own name but for the
account, benefit and risk of the Trading Company into any automated order
routing agreement, if and when required by any executing broker, for executing
orders through an automated order routing system, to make the necessary
representations and warranties set forth in such agreement and to negotiate the
applicable automated order routing commissions, if any. The Trading Company, the
Trading Manager and the Trading Advisor agree that all orders, entered into
pursuant to this Agreement and pursuant to any automated order routing
agreement, are being entered into by the Trading Advisor as the Trading
Company’s agent for the account, benefit and risk of the Trading Company. The
Trading Company agrees to assume all liabilities associated with the orders
entered into using an automated order routing system and agrees, subject to the
standard of liability set forth in Section 7(a) of this Agreement, that the
Trading Advisor shall have no liability for such transactions.
 
(c)           Any “foreign exchange prime brokerage” arrangements which the
Trading Advisor may wish to establish for the Trading Company is hereby approved
by the Trading Manager but is subject to approval by MS & Co..  The Trading
Manager hereby so approves Deutsche Bank AG, London Branch, as foreign exchange
prime broker to effectuate the give-up of over-the-counter foreign exchange
transactions to MS & Co. or such other clearing broker appointed by the Trading
Company from time to time for the account, benefit and risk of the Trading
Company, and the applicable prime brokerage commissions to be negotiated by the
Trading Advisor.  The Trading Company, the Trading Manager and the Trading
Advisor agree that all over-the-counter foreign exchange transactions entered
into pursuant to this Agreement are being entered into by the Trading Advisor as
the Trading Company’s agent for the account, benefit and risk of the Trading
Company, notwithstanding that such over-the-counter foreign exchange
transactions are first being entered into by the Trading Advisor, being treated
as principal by the foreign exchange prime broker and MS & Co..  The Trading
Company agrees to assume all liabilities associated with the over-the-counter
foreign exchange transactions and the Trading Company and the Trading Manager
agree, subject to the standard of liability set forth in Section 7(a) of this
Agreement, that the Trading Advisor shall have no liability for such
over-the-counter foreign exchange transactions.
 
9
 
 

--------------------------------------------------------------------------------

 
5.  
Fees.

 
(a) For the services to be rendered to the Trading Company by the Trading
Advisor under this Agreement:
 
(i) The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12th of 2% (a 2% annual rate) of the Assets (as defined in Section
2(a) hereof) as of the first day of each month (the “Management Fee”).  The
Management Fee is payable in arrears within 30 Business Days of the end of the
month for which it was calculated.  For purposes of this Agreement, “Business
Day” shall mean any day which the securities markets are open in the United
States; and
 
(ii) The Trading Company shall pay the Trading Advisor an incentive fee equal to
20% of the “New Trading Profit” (as defined in Section 5(d) hereof) in each
capital account of the Members in the Trading Company (the “Capital Account”)
that shall accrue monthly but is not payable until the end of each calendar
quarter (the “Incentive Fee”). The initial incentive period will commence on the
date of the Trading Company’s initial closing for each Capital Account and shall
end on the last day of the first calendar quarter after such initial closing
occurs.  The Incentive Fee is payable within 30 Business Days of the end of the
calendar quarter for which it was calculated.
 
(b) If this Agreement is terminated on a date other than the last day of a
calendar quarter, the Incentive Fee shall be determined as if such date were the
end of a calendar quarter. If this Agreement is terminated on a date other than
the end of a month, the Management Fee described above shall be determined as if
such date were the end of a month, but such fee shall be prorated based on the
ratio of the number of calendar days in the month through the date of
termination to the total number of calendar days in the month. If, during any
month after the Trading Company commences trading operations (including the
month in which the Trading Company commences such operations), the Trading
Company does not conduct business operations, or suspends trading for the
account of the Trading Company managed by the Trading Advisor, or, as a result
of an act or material failure to act by the Trading Advisor, is otherwise unable
to utilize the trading advice of the Trading Advisor on any of the calendar days
of that month for any reason, the Management Fee shall be prorated based on the
ratio of the number of calendar days in the month which the Trading Company
account managed by the Trading Advisor engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of calendar days
in the month. The Management Fee payable to the Trading Advisor for the month in
which the Trading Company begins to receive trading advice from the Trading
Advisor pursuant to this Agreement shall be prorated based on the ratio of the
number of calendar days in the month from the day the Trading Company begins to
receive such trading advice to the total number of calendar days in the month.
In the event that there is an increase or decrease in the Assets as of any day
other than the first day of a month, the Trading Advisor shall be paid a pro
rata Management Fee on such increase or decrease in the Assets for such month.
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The term “Net Assets” shall mean the total assets of the Trading Company
(including, but not limited to, all cash and cash equivalents, accrued interest
and amortization of original issue discount, and the market value
(marked-to-market) of all open futures interest positions and other assets of
the Trading Company) less all liabilities of the Trading Company determined in
accordance with generally accepted accounting principles consistently applied
under the accrual basis of accounting. Unless generally accepted accounting
principles require otherwise, the market value of a futures or option contract
traded on a United States exchange shall mean the settlement price on the
exchange on which the particular futures or option contract shall be traded by
the Trading Company on the day with respect to which the Net Assets are being
determined; provided, however, that if a contract could not be liquidated on
such day due to the operation of daily limits or other rules of the exchange on
which that contract shall be traded or otherwise, the settlement price on the
first subsequent day on which the contract could be  liquidated shall be the
market value of such contract for such day, or if a contract could not be
liquidated on such day due to the exchange being closed for an exchange holiday,
the settlement price on the most recent preceding day on which the contract
could have been liquidated shall be the market value of such contract for such
day.  The market value of a forward contract or a futures or option contract
traded on a foreign exchange or market shall mean its market value as determined
by the Trading Manager on a basis consistently applied for each different
variety of contract.
 
(d) The term “New Trading Profit” shall mean net futures interest trading
profits (realized and unrealized) on the Assets in each Capital Account,
decreased by such Capital Account’s pro-rata share of (1) by the Trading
Advisor’s monthly management fees and (ii) the Trading Company’s brokerage
commissions, transaction costs and administrative fees. Such trading profits and
items of decrease shall be determined for each Capital Account from the end of
the last calendar quarter in which an Incentive Fee was earned by the Trading
Advisor or, if no Incentive Fee has been earned previously by the Trading
Advisor with respect to a Capital Account, from the date that the Trading
Advisor commenced managing the Assets in the Capital Account to the end of the
calendar quarter as of which such Incentive Fee calculation is being made.
Extraordinary expenses do not reduce New Trading Profit. Interest income is not
included in New Trading Profit. New Trading Profit shall be calculated before
reduction for Incentive Fees paid or accrued so that the Trading Advisor does
not have to earn back Incentive Fees.  Accrued Incentive Fees shall be paid to
the Trading Advisor on any New Trading Profits earned on those Assets withdrawn
from a Capital Account due to redemptions at the end of any month when such
withdrawal of Assets is made as if such month-end is the end of the calendar
quarter.
 
11
 
 
 

--------------------------------------------------------------------------------

 
(e) If any payment of Incentive Fees is made to the Trading Advisor on account
of New Trading Profit earned by the Trading Advisor for a Capital Account and
the Trading Advisor thereafter fails to earn New Trading Profit for such Capital
Account or experiences losses for any subsequent incentive period the Trading
Advisor shall be entitled to retain such amounts of Incentive Fees previously
paid to the Trading Advisor in respect of such New Trading Profit.   No
Incentive Fees shall be payable to the Trading Advisor with respect to a Capital
Account until the Trading Advisor has earned New Trading Profit; provided,
however, that if the Assets of a Capital Account are reduced because of
redemptions that occur at the end of, and/or subsequent to, a calendar quarter
in which the Trading Advisor experiences a futures interest trading loss for
such Capital Account, the trading loss that must be recovered by such Capital
Account before the Trading Advisor will be deemed to experience New Trading
Profit for such Capital Account in a subsequent calendar quarter will be equal
to the amount determined by (x) dividing the Assets of such Capital Account
after such decrease by the Assets in such Capital Account immediately before
such decrease and (y) multiplying that fraction by the amount of the unrecovered
futures interest trading loss prior to such decrease. In the event that the
Trading Advisor experiences a trading loss for a Capital Account in more than
one calendar quarter without the Trading Company paying an intervening Incentive
Fee with respect to such Capital Account and the Assets for a Capital Account
are reduced in more than one such calendar quarter because of redemptions, then
the trading loss for each such calendar quarter shall be adjusted in accordance
with the formula described above and such reduced amount of futures interest
trading loss shall be carried forward and used to offset subsequent futures
interest  trading profits.
 
12
 
 
 

--------------------------------------------------------------------------------

 
6.  
Term

 
(a) This Agreement shall continue in effect for a period of one year from the
date the Agreement was entered into unless otherwise terminated as set forth in
this Section 6. The Trading Advisor may terminate this Agreement at the end of
such one-year period by providing prior written notice of termination to the
Trading Company at least sixty days prior to the expiration of such one-year
period. If the Agreement is not terminated upon the expiration of such one-year
period, this Agreement shall automatically renew for an additional one-year
period and shall continue to renew for additional one-year periods until this
Agreement is otherwise terminated, as provided for herein.  This Agreement shall
automatically terminate if the Trading Company is dissolved.
 
(b) The Trading Company and Trading Manager each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any two persons described as a “principal” of the
Trading Advisor in the Offering Memoranda (other than Robeco Nederland B.V.)
cease for any reason to be an active “principal” of the Trading Advisor; (B) if
the Trading Advisor becomes bankrupt or insolvent; (C) if the Trading Advisor is
unable to use its trading systems or methods as in effect on the date hereof and
as modified in the future for the benefit of the Trading Company and such
inability can not be cured within five days; (D) if the registration, as a
commodity trading advisor, of the Trading Advisor with the CFTC or its
membership in the NFA is revoked, suspended, terminated, or not renewed, or
limited or qualified in any respect; (E) except as provided in Section 11
hereof, if the Trading Advisor merges or consolidates with, or sells or
otherwise transfers its advisory business, or all or a substantial portion of
its assets, any portion of its futures interest  trading systems or methods, or
its goodwill to, any individual or entity; (F) if, at any time, the Trading
Advisor materially violates any Trading Policy or administrative policy, except
with the prior express written consent of the Trading Manager or if the
consequences of such material violation can not be cured within five days; or
(G) if the Trading Advisor fails in a material manner to perform any of its
obligations under this Agreement.
 
(c) The Trading Advisor may terminate this Agreement at any time, upon thirty
days’ prior written notice to the Trading Company and Trading Manager, in the
event: (A) that the Trading Manager imposes additional trading limitation(s) in
the form of one or more Trading Policies or administrative policies that the
Trading Advisor does not consent to, such consent not to be unreasonably
withheld; (B) the Trading Manager objects to the Trading Advisor implementing a
proposed material change to the Trading Program and the Trading Advisor
certifies to the Trading Manager in writing that it believes such change is in
the best interests of the Trading Company; (C) the Trading Manager overrides a
trading instruction of the Trading Advisor for reasons unrelated to a
determination by the Trading Manager that the Trading Advisor has violated the
Trading Policies and the Trading Advisor certifies to the Trading Manager in
writing that as a result, the Trading Advisor believes the performance results
of the Trading Advisor
 
13
 
 
 

--------------------------------------------------------------------------------

 
relating to the Trading Company’s account will be materially adversely affected;
(D) the Trading Manager or the Trading Company materially breaches this
Agreement and does not correct the breach within ten days of receipt of a
written notice of such breach from the Trading Advisor; (E) the Assets fall
below $3,000,000 (after adding back trading losses) at any time; (F) the Trading
Company or the Trading Manager becomes bankrupt or insolvent; (G) the
registration of the Trading Manager with the CFTC as a commodity pool operator
or its membership in the NFA is revoked, suspended, terminated or not renewed,
or limited or qualified in any respect; or (H) the Trading Company or the
Trading Manager appoints a clearing broker other than a Morgan Stanley Affiliate
without the prior consent of the Trading Advisor, such consent to be deemed
effective no later than five days following the Trading Company's or the Trading
Manager's having provided the Trading Advisor with prior written notice of its
intention to appoint such other clearing broker.  If the Trading Manager or
Trading Company merges, consolidates or sells a substantial portion of its
assets pursuant to Section 11 of this Agreement, the Trading Advisor may
terminate this Agreement upon prior written notice to the Trading Manager and
Trading Company.
 
(d) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.
 
(e) The indemnities set forth in Section 7 hereof shall survive any termination
of this Agreement.
 
7.  
Standard of Liability; Indemnifications.

 
(a) Limitation of Trading Advisor Liability. In respect of the Trading Advisor’s
role in the futures interests trading of the Trading Company, the Trading
Advisor shall not be liable to the Trading Company or the Trading Manager or
their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions of the Trading
Advisor that constitute a material breach of this Agreement or a representation,
warranty or covenant herein, misconduct or negligence, or are the result of the
Trading Advisor not having acted in good faith and in the reasonable belief that
such actions or omissions were in, or not opposed to, the best interests of the
Trading Company.
 
14
 
 

--------------------------------------------------------------------------------

 
(b) Trading Advisor Indemnity in Respect of Management Activities.   The Trading
Advisor shall indemnify, defend and hold harmless the Trading Company and the
Trading Manager, their controlling persons, their Affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs, and expenses (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor and Trading Manager shall have approved such settlement) resulting from
a demand, claim, lawsuit, action or proceeding relating to this Agreement
(except as covered by paragraph (d) below); provided that such liability arises
from an act or omission of the Trading Advisor, or any of its directors,
officers, managers or employees which is found by a court of competent
jurisdiction upon entry of final judgment (or if no final judgment is entered,
by an opinion rendered by counsel who is approved by the Trading Manager and
Trading Advisor, such approval not to be unreasonably withheld) to be an act or
omission of the Trading Advisor which constituted a material breach of this
Agreement or a representation, warranty or covenant herein, misconduct or
negligence or as a result of the Trading Advisor having not acted in good faith
and in the reasonable belief that such actions or omissions were in, or not
opposed to, the best interest of the Trading Company.
 
(c)  Trading Company and Trading Manager Indemnity in Respect of Management
Activities.  The Trading Company and the Trading Manager shall, jointly and
severally, indemnify, defend, and hold harmless the Trading Advisor, its
controlling persons, their Affiliates and their respective directors, officers,
principals, managers, members, shareholders, employees and controlling persons,
from and against any and all losses, claims, damages, liabilities (joint and
several), costs, and expenses (including any reasonable investigatory, legal,
accounting and other expenses incurred in connection with, and any amounts paid
in, any litigation or other proceeding or any settlement; provided that, solely
in the case of a settlement, the Trading Company and Trading Advisor shall have
approved such settlement) resulting from a demand, claim, lawsuit, action, or
proceeding relating to this Agreement (except as covered by paragraph (e) below)
and, for avoidance of doubt, in particular the fact the Trading Advisor is or
was a trading advisor to the Trading Company; unless such liability arises from
an act or omission of the Trading Advisor, or any of its directors, officers,
managers or employees which is found by a court of competent jurisdiction upon
entry of final judgment (or if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Trading Manager and Trading Advisor,
such approval not to be unreasonably withheld) to be an act or omission of the
Trading Advisor which constituted a material breach of this Agreement or a
representation, warranty or covenant herein, misconduct or negligence or as a
result of the Trading Advisor having not acted in good faith and in the
reasonable belief that such actions or omissions were in, or not opposed to, the
best interest of the Trading Company.
 
15
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Trading Advisor Indemnity in Respect of Sale of Units. The Trading Advisor
shall indemnify, defend and hold harmless the Trading Company, the Trading
Manager, any selling agent which is affiliated with the Trading Manager, their
controlling persons and their Affiliates and their respective directors,
officers, principals, managers, members, shareholders, employees and controlling
persons from and against any and all losses, claims, damages, liabilities,
costs, and expenses, (joint and several), to which any indemnified person may
become subject (including any reasonable investigatory, legal, accounting and
other expenses incurred in connection with, and any amounts paid in, any
litigation or other (administrative) proceeding or any settlement); provided
that, solely in the case of a settlement, the Trading Advisor shall have
approved such settlement), in respect of the offer or sale of Units, insofar as
such losses, claims, damages, liabilities, costs, or expenses (or action in
respect thereof) arise out of, or are based upon: (i) a material breach by the
Trading Advisor of any applicable laws or regulations or any representation,
warranty or agreement in this Agreement; or (ii) any materially untrue statement
or omission relating or with respect to the Trading Advisor, or any Trading
Advisor Principals, or their operations, trading systems, methods or
performance, that was made in the Offering Memoranda or any amendment or
supplement thereto or any other sales literature and furnished by the Trading
Advisor for inclusion therein.
 
(e)  Trading Company and Trading Manager Indemnity in Respect of Sale of Units.
The Trading Company and the Trading Manager, jointly and severally, shall
indemnify, defend and hold harmless the Trading Advisor, its controlling
persons, their Affiliates and their respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons from and
against any and all losses, claims, damages, liabilities, costs, and expenses,
(joint and several), to which any indemnified person may become subject
(including any reasonable investigatory, legal, accounting and other expenses
incurred in connection with, and any amounts paid in, any litigation or other
(administrative) proceeding or any settlement; provided that, solely in the case
of a settlement, the Trading Company  or the Trading Manager shall have approved
such settlement), in respect of the offer or sale of Units, unless such losses,
claims, damages, liabilities, costs, or expenses (or action in respect thereof)
arises out of, or is based upon (i) a material breach by the Trading Advisor of
any applicable laws or regulations or any representation, warranty or agreement
in this Agreement; or (ii) any materially untrue statement or omission relating
or with respect to the Trading Advisor, or any Trading Advisor Principals or
their operations, trading systems, methods or performance that was made in the
Offering Memoranda or any amendment or supplement thereto or in any other sales
literature and furnished by the Trading Advisor for inclusion therein.
16
 
 

--------------------------------------------------------------------------------

 
 
(f) Subject to Section 7(a) hereof, the foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified person.
 
(g) Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
17
 
 

--------------------------------------------------------------------------------

 
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action, claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 7.
 
8.  
Right to Advise Others and Uniformity of Acts and Practices.

 
(a) The Trading Advisor is engaged in the business of advising clients as to the
purchase and sale of futures interests. During the term of this Agreement, the
Trading Advisor, its principals and Affiliates, will be advising other clients
(including Affiliates and the stockholders, officers, directors, and employees
of the Trading Advisor and its Affiliates and their families) and trading for
their own accounts. The Trading Advisor will use its best efforts to implement a
fair and consistent allocation policy that seeks to ensure that, giving due
consideration to the Trading Program which the Trading Advisor will utilize in
trading the Trading Company’s Assets, all clients are treated equitably on an
overall basis and positions allocated as nearly as possible in proportion to the
assets available for trading of the accounts managed or controlled by the
Trading Advisor.  Upon written request, the Trading Manager may request a copy
of the Trading Advisor’s procedures regarding the equitable treatment of trades
across Other Accounts.  Such procedures shall be provided to the Trading Manager
within 30 days of such request by the Trading Manager.  Under no circumstances
shall the Trading Advisor by any act or omission knowingly or intentionally
favor on an overall basis any account advised or managed by the Trading Advisor
over the account of the Trading Company in any way or manner. The Trading
Company and the Trading Manager agree that nothing contained in this Section
8(a) shall preclude the Trading Advisor from charging different management
and/or incentive fees to its clients. Subject to the Trading Advisor’s
obligations under applicable law, the Trading Advisor or any of its principals
or Affiliates shall be free to advise and manage accounts for other clients and
shall be free to trade on the basis of the same trading systems, methods, or
strategies employed by the Trading Advisor for the account of the Trading
Company, or trading systems, methods, or strategies that are entirely
independent of, or materially different from, those employed for the account
 
18
 
 
 

--------------------------------------------------------------------------------

 
 
of the Trading Company, and shall be free to compete for the same futures
interests as the Trading Company or to take positions opposite to the Trading
Company, where such actions do not knowingly or intentionally prefer any of such
accounts over the account of the Trading Company on an overall basis.  The
Trading Manager and the Trading Company acknowledge and agree that provisions of
this Section 8(a) shall not apply to, and shall in no manner restrict, the
Trading Advisor’s management of any accounts it currently manages or may
hereafter manage for current and/or former principals and/or Affiliates of the
Trading Advisor under any circumstances.
 
(b) The Trading Advisor shall not be restricted as to the number or nature of
its clients, except that: (i) so long as the Trading Advisor acts as a trading
advisor for the Trading Company, neither the Trading Advisor nor any of the
Trading Advisor Principals shall knowingly hold any position or control any
other account that would cause the Trading Company, the Trading Advisor or the
Trading Advisor Principals to be in violation of the CEAct or any regulations
promulgated thereunder, any other applicable law, or any applicable rule or
regulation of the CFTC or any other regulatory or self regulatory body,
exchange, or board; and (ii) neither the Trading Advisor nor any of the Trading
Advisor Principals shall render futures interests trading advice to any other
individual or entity or otherwise engage in activity that shall knowingly cause
positions in futures interests to be attributed to the Trading Advisor under the
rules or regulations of the CFTC or any other regulatory or self-regulatory
body, exchange, or board so as to require the significant modification of
positions taken or intended for the account of the Trading Company; provided
that the Trading Advisor may modify its trading systems, methods or strategies
to accommodate the trading of additional funds or accounts.  If applicable
speculative position limits are exceeded by the Trading Advisor in the opinion
of (i) independent counsel (who shall be other than counsel to the Trading
Company), (ii) the CFTC, or (iii) any other regulatory or self-regulatory body,
exchange, or board, the Trading Advisor and the Trading Advisor Principals shall
promptly liquidate positions in all of their accounts, including the Trading
Company’s account, as to which positions are attributed to the Trading Advisor
as nearly as possible in proportion to the accounts′ respective amounts
available for trading (taking into account different degrees of leverage and
“notional” equity) to the extent necessary to comply with the applicable
position limits.
 
9.  
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a) Representations and Warranties of the Trading Advisor. The Trading Advisor
represents and warrants to and agrees with the Trading Manager and the Trading
Company as follows:
 
19
 
 

--------------------------------------------------------------------------------

 
(i) It will exercise good faith and due care in implementing the Trading Program
on behalf of the Trading Company as described in the Disclosure Document (as
modified from time to time) or any other trading programs agreed to by the
Trading Manager and the Trading Advisor;
 
(ii) The Trading Advisor shall follow and comply with, at all times, the Trading
Policies;
 
(iii) The Trading Advisor shall trade the Assets pursuant to the Trading Program
as described in the Disclosure Document and as modified from time to time unless
the Trading Manager and the Trading Advisor agree otherwise;
 
(iv) The Trading Advisor is duly organized and validly existing under the laws
of the jurisdiction of its organization and is qualified to do business as a
foreign corporation or limited liability company and is in good standing in each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The principals of the Trading Advisor are those set forth in the
Offering Memoranda and Disclosure Document (the “Trading Advisor Principals”);
Trading Advisor Principals does not include Robeco Nederland B.V.;
 
(v) The Disclosure Document contains all statements and information required to
be included therein under the CEAct and other applicable laws, and such
information is accurate and complete in all material respects;
 
(vi) All references to the Trading Advisor and the Trading Advisor Principals
and trading systems, methods and performance furnished by the Trading Advisor to
the Trading Manager for inclusion in the Offering Memoranda are accurate and
complete in all material respects. With respect to the Trading Advisor, the
Trading Advisor Principals, and its trading systems, methods and
performance:  (i) the information requested by the Trading Manager and furnished
by the Trading Advisor to the Trading Manager for inclusion in the Offering
Memoranda contains all statements and information required to be included
therein under the CEAct and the rules and regulations thereunder, and (ii) the
information requested by the Trading Manager and furnished by the Trading
Advisor to the Trading Manager for inclusion in the Offering Memoranda does not
contain, and will not contain during the term of this Agreement, any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in the light of the circumstances under which
such statements were made, not misleading. Except as otherwise disclosed in the
Offering
 
20
 
 
 

--------------------------------------------------------------------------------

 
 
 
Memoranda, the actual performance of each discretionary account directed by the
Trading Advisor over the past five years and year-to-date is disclosed in the
Offering Memoranda on a composite basis. The information regarding the actual
performance of such accounts set forth in the Offering Memoranda has been
calculated and presented in accordance with the descriptions therein and is
complete and accurate in all material respects; provided, that, the Trading
Manager, not the Trading Advisor, has determined the extent of the information
regarding the Trading Advisor, the Trading Advisor Principals and trading
systems, methods and performance information, set forth in the Offering
Memoranda and takes responsibility for such determination;
 
(vii) This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms;
 
(viii) Each of the Trading Advisor and the Trading Advisor Principals has all
federal, state and foreign governmental, regulatory and exchange licenses and
approvals and has effected all filings and registrations with federal, state and
foreign governmental and regulatory agencies required to conduct its business
and to act as described in the Offering Memoranda or required to perform its or
his obligations under this Agreement. The Trading Advisor is registered as a
commodity trading advisor under the CEAct and is a member of the NFA in such
capacity;
 
(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and in the Offering Memoranda and the payment of the fees hereunder will
not violate, or constitute a breach of, or default under, the certificate of
incorporation or bylaws (or any other organizational documents) of the Trading
Advisor or any  agreement or instrument by which it is bound or of any order,
rule, law or regulation binding on it of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over it;
 
(x) Since the respective dates as of which information is given in the
Disclosure Document, and except as may otherwise be stated in or contemplated by
the Disclosure Document, there has not been any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Advisor;
 
21
 
 
 

--------------------------------------------------------------------------------

 
(xi) Except as set forth in the Disclosure Document there have not been in the
five years preceding the date of the Disclosure Document and there is not
pending, or to the best of the Trading Advisor’s knowledge, threatened, any
action, suit or proceeding before or by any court or other governmental body to
which the Trading Advisor is or was a party, or to which any of the assets of
the Trading Advisor is or was subject and which resulted in or might reasonably
be expected to result in any material adverse change in the condition, financial
or otherwise, business or prospects of the Trading Advisor.  None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEAct or any other
applicable laws;
 
(xii) Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Trading Company;
 
(xiii) Neither the Trading Advisor nor any Trading Advisor Principal will use or
distribute the Offering Memoranda or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units;
 
(xiv) The information as provided by the Trading Advisor for inclusion in the
Offering Memoranda about the Trading Advisor does not contain any misleading or
untrue statements of a material fact or omit to state a material fact required
to be stated therein to make the statements not misleading; and
 
(xv) The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which could make
any of the foregoing representations or warranties inaccurate, the Trading
Advisor shall promptly notify the Trading Manager and the Trading Company of the
nature of such event.
 
(b) Covenants of the Trading Advisor.  The Trading Advisor covenants and agrees
that:
 
22
 
 
 

--------------------------------------------------------------------------------

 
(i) The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein;
 
(ii) The Trading Advisor shall inform the Trading Manager promptly as soon as
the Trading Advisor or any Trading Advisor Principal becomes the subject of any
investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Trading Manager promptly if the Trading Advisor or any of its officers becomes
aware of any material breach of this Agreement by the Trading Advisor; and
 
(iii) The Trading Advisor agrees to reasonably cooperate by providing
information regarding itself and its performance in the preparation of any
amendments or supplements to the Offering Memoranda (subject to the limitation
set forth in Section 1 hereof).
 
10.  
Representations and Warranties of the Trading Company and the Trading Manager;
Covenants of the Trading Manager and the Trading Company.

 
(a) The Trading Company and the Trading Manager represent and warrant to the
Trading Advisor, as follows:
 
(i) The Trading Company has provided to the Trading Advisor the Offering
Memoranda in the form first issued. The Trading Company will ensure that the
Members will not utilize any amendment or supplement to the Offering Memoranda
unless the Trading Advisor has received reasonable prior notice of and a copy of
such amendments or supplements and has approved any description of the Trading
Advisor and the Trading Program contained therein;
 
(ii) Each Members’ organizational agreement provides for the subscription for
and sale of the Units in the respective Member; all material actions required to
be taken by each Member as a condition to the sale of its Units to qualified
subscribers therefor has been, or prior to each closing described in the
Member’s Confidential Private Placement Memorandum shall have been taken; and,
upon payment of the consideration therefor specified in each accepted
subscription agreement in such form as attached to the respective Member’s
Confidential Private Placement Memorandum, the Units will constitute valid
interests in the Member. Each Member is in material compliance with all laws,
rules, regulations and orders of any governmental agency or self-regulatory
organization applicable to the Member’s business and the offering, sale,
issuance and distribution of its Units;
 
23
 
 

--------------------------------------------------------------------------------

 
(iii) The Trading Company is a limited liability company duly formed pursuant to
its Certificate of Formation, Operating Agreement and the Delaware Limited
Liability Company Act and is validly existing and in good standing under the
laws of the State of Delaware with full power and authority to engage in the
trading of futures interests and to engage in its other contemplated activities
as described in the Offering Memoranda; the Trading Company is qualified to do
business in each jurisdiction in which the nature or conduct of its business
requires such qualification and where failure to be so qualified could
materially adversely affect the Trading Company’s ability to perform its
obligations hereunder;
 
(iv) The Trading Manager is duly organized and validly existing and in good
standing as a corporation under the laws of the State of Delaware and is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature or conduct of its business requires such
qualification and where the failure to be so qualified could materially
adversely affect the Trading Manager’s ability to perform its obligations
hereunder;
 
(v) The Trading Company and the Trading Manager have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Offering Memoranda;
 
(vi) As of the date hereof, the Offering Memoranda contain all statements and
information required to be included therein by the CEAct or other applicable law
and at all times subsequent thereto up to and including each closing, the
Offering Memoranda will comply in all material respects with the requirements of
the rules of the NFA, the CEAct or other applicable laws. The Offering Memoranda
as of the initial closing (as described therein), date of issue, and at each
closing will not contain any misleading or untrue statements of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading. Any supplemental sales literature,
when read in conjunction with the Offering Memoranda, will not contain any
untrue statements of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which such
statements were made, not misleading. This representation and warranty shall
not, however, apply to any statement or omission in the Offering Memoranda or
supplemental sales literature made in reliance upon and in conformity with
information furnished by and relating to the Trading Advisor, its trading
methods or its trading performance;
 
24
 
 

--------------------------------------------------------------------------------

 
(vii) Since the respective dates as of which information is given in the
Offering Memoranda, there has not been any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Manager
or the Trading Company, whether or not arising in the ordinary course of
business;
 
(viii) This Agreement has been duly and validly authorized, executed and
delivered by the Trading Manager on behalf of the Trading Company and the
Trading Manager and constitutes a valid, binding and enforceable agreement of
the Trading Company and the Trading Manager in accordance with its terms;
 
(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Offering Memoranda will not violate, or
constitute a breach of, or default under, the Trading Manager’s certificate of
incorporation or bylaws, or the Trading Company’s Certificate of Formation or
Operating Agreement, or any material agreement or instrument by which either the
Trading Manager or the Trading Company, as the case may be, is bound or any
material order, rule, law or regulation applicable to the Trading Manager or the
Trading Company of any court or any governmental body or administrative agency
or panel or self-regulatory organization having jurisdiction over the Trading
Manager or the Trading Company;
 
(x) Except as set forth in the Offering Memoranda, there has not been in the
five years preceding the date of the Offering Memoranda and there is not pending
or, to the Trading Manager’s knowledge, threatened, any action, suit or
proceeding at law or in equity before or by any court or by any federal, state,
municipal or other governmental body or any administrative, self-regulatory or
commodity exchange organization to which the Trading Manager, any Trading
Manager Principal (as hereinafter defined) or the Trading Company is or was a
party, or to which any of the assets of the Trading Manager or the Trading
Company is or was subject; and neither the Trading Manager nor any of the
principals, as defined in CFTC Reg. 4.10 under the CEAct of the Trading Manager
(“Trading Manager Principals”) has received any notice of an investigation by
the NFA, CFTC or any other administrative or self-regulatory organization,
whether U.S. or foreign, regarding non-compliance by the Trading Manager or the
Trading Manager Principals or the Trading Company with the CEAct, the Securities
Act of 1933, as amended, or any other applicable laws which are material to an
investor’s decision to invest in a Member;
 
25
 
 
 

--------------------------------------------------------------------------------

 
(xi) The Trading Manager and the Trading Manager Principals have all federal,
state and foreign governmental, regulatory and exchange approvals and licenses,
and have effected all filings and registrations with federal, state and foreign
governmental agencies required to conduct their business and to act as described
in the Offering Memoranda or required to perform their obligations under this
Agreement (including, without limitation, registration as a commodity pool
operator under the CEAct and membership in the NFA as a commodity pool operator)
and will maintain all such required approvals, licenses, filings and
registrations for the term of this Agreement. The Trading Manager’s principals
identified in the Offering Memoranda are all of the Trading Manager Principals;
 
(xii) The Trading Company is and shall remain in compliance in all respects with
all laws, rules, regulations and orders of any government, governmental agency
or self-regulatory organization applicable to its business as described in the
Offering Memoranda and this Agreement; and
 
(xiii) The foregoing representations and warranties shall be continuing during
the term of this Agreement and if at any time any event shall occur which could
make any of the foregoing representations or warranties inaccurate, the Trading
Manager shall promptly notify the Trading Advisor of the nature of such event.
 
(b) Covenants of the Trading Manager and the Trading Company. The Trading
Manager and the Trading Company covenants and agrees that:
 
(i) The Trading Manager and the Trading Company shall maintain all registrations
and memberships necessary for the Trading Manager and the Trading Company to
continue to act as described herein and in the Offering Memoranda and to all
times comply in all respects with all applicable laws, rules, and regulations,
to the extent that the failure to so comply would have a materially adverse
effect on the Trading Manager and the Trading Company’s ability to act as
described herein and in the Offering Memoranda;
 
26
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) The Trading Manager and the Trading Company shall inform the Trading
Advisor immediately as soon as the Trading Manager, the Trading Company or any
of their principals becomes the subject of any lawsuit, investigation, claim, or
proceeding of any regulatory authority having jurisdiction over such person or
becomes a named party to any litigation materially affecting the business of the
Trading Manager or the Trading Company. The Trading Manager and the Trading
Company shall also inform the Trading Advisor immediately if the Trading Manager
or the Trading Company or any of their officers become aware of any material
breach of this Agreement by the Trading Manager or the Trading Company; and
 
(iii) The Trading Company and the Trading Manager will furnish to the Trading
Advisor copies of the Offering Memoranda, and all amendments and supplements
thereto, in each case as soon as available and will ensure that the Members do
not use any such amendments or supplements as to which the Trading Advisor in
writing has reasonably objected.
 
11.  
Merger or Transfer of Assets.

 
The Trading Manager, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
12.  
Complete Agreement.

 
This Agreement including the Exhibits hereto constitutes the entire agreement
between the parties with respect to the matters referred to herein, and no other
agreement, verbal or otherwise, shall be binding as between the parties unless
in writing and signed by the party against whom enforcement is sought.
 
13.  
Assignment.

 
Subject to Section 11, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
27
 
 
 

--------------------------------------------------------------------------------

 
14.  
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
15.  
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
16.  
Closing Certificates.

 
(a) The Trading Advisor shall, at the Members’ initial closing and at the
request of the Trading Manager at any monthly closing (as described in the
Offering Memoranda), provide the following:
 
(i) To the Trading Manager, the Trading Company and the Members, a certificate,
dated the date of any such closing and in form and substance satisfactory to
such parties, to the effect that;
 
(A) the representations and warranties by the Trading Advisor in this Agreement
are true, accurate, and complete on and as of the date of the closing, as if
made on the date of the closing; and
 
(B) the Trading Advisor has performed all of its obligations and satisfied all
of the conditions on its part to be performed or satisfied under this Agreement,
at or prior to the date of such closing.
 
(ii) To the Trading Manager, the Trading Company and the Members, a report as of
the closing date which shall present, for the period from the date after the
last day covered by the historical performance records in the Offering Memoranda
to the latest practicable day before closing, figures which shall be a
continuation of such historical performance records and which shall certify that
such figures are, to the best of such Trading Advisor’s knowledge, accurate in
all material respects.
 
28
 
 
 

--------------------------------------------------------------------------------

 
(b) The Trading Manager shall, at the Members’ initial closing and at the
request of the Trading Advisor at any closing (as described in the Offering
Memoranda), provide the following:
 
(i) To the Trading Advisor, a certificate, dated the date of such closing and in
form and substance satisfactory to the Trading Advisor, to the effect that:
 
(A) the representations and warranties by the Trading Company and the Trading
Manager in this Agreement are true, accurate, and complete on and as of the date
of the closing as if made on the date of the closing;
 
(B) no order preventing or suspending the use of the Offering Memoranda has been
issued by the CFTC, the Securities Exchange Commission, any state securities
commission, or the NFA or other self-regulatory organization and no proceedings
for that purpose shall have been instituted or are pending or, to the knowledge
of the Trading Manager, are contemplated or threatened under the CEAct; and
 
(C) The Trading Company and the Trading Manager have performed all of their
obligations and satisfied all of the conditions on their part to be performed or
satisfied under this Agreement at or prior to the date of the closing.
 
17.  
Inconsistent Filings.

 
If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the
Disclosure Document, the Trading Advisor shall inform the Trading Manager of
such intention and shall furnish copies of all such filings or publications at
least ten Business Days prior to the date of filing or publication.
 
18.  
Disclosure Documents.

 
(a) During the term of this Agreement, the Trading Advisor shall furnish to the
Trading Manager promptly copies of all disclosure documents filed in final form
with the NFA by the Trading Advisor.  The Trading Manager and Trading Company
each acknowledge receipt of the Trading Advisor’s disclosure document dated
March 8, 2007 (the “Disclosure Document”).
 
29
 
 

--------------------------------------------------------------------------------

 
(b) The Trading Manager and the Trading Company will not distribute or
supplement any promotional material relating to the Trading Advisor unless the
Trading Advisor has received reasonable prior notice of and a copy of such
promotional material and has approved such material in writing.
 
19. Track Record.  The track record and other performance information of the
Members shall be the property of the Trading Manager and not the Trading
Advisor; provided, however, that the Trading Advisor may report of the past
performance of the Trading Company either on a stand alone basis or as part of a
composite performance table as may be required by the CEAct, the rules of the
CFTC and/or the rules or regulations of any relevant regulatory or
self-regulatory body.
 
20.  
Use of Name.

 
(a) The Trading Advisor hereby consents to the non-exclusive use by the Trading
Company of (a) the name "Transtrend" as part of the name of the Trading Company
as stated above and (b) the name "Transtrend" in any documentation regarding the
Trading Company, only so long as the Trading Advisor serves as a trading advisor
to the Trading Company.  For so long as the name of the Trading Company includes
“Transtrend,” any change of the name of the Trading Company shall only be made
with prior written consent of the Trading Advisor, which consent shall not be
unreasonably withheld.  Each of the Trading Company and the Trading Manager
agree to indemnify and hold harmless the Trading Advisor, its shareholders,
partners, directors, officers, affiliates, employees and agents from and against
any and all costs, losses, claims, damages or liabilities, joint or several,
including, without limitation, attorneys' fees and disbursements, which may
arise out of the Trading Company's or the Trading Manager's misuse of the name
"Transtrend" or out of any breach of, or failure to comply with, this Section
20.
 
(b)           Upon termination of this Agreement, the Trading Company, at its
expense, as promptly as practicable:  (i) shall take all necessary action to
cause the Offering Memoranda and organizational documents of the Trading Company
to be amended in order to eliminate any reference to "Transtrend" (except to the
extent required by law, regulation or rule); and (ii) shall cease to use in any
other manner, including, but not limited to, use in any sales literature or
promotional material, the name "Transtrend" or any name, mark or logo type
derived from it or similar to it (except to the extent required by law,
regulation or rule).
 
30
 
 

--------------------------------------------------------------------------------

 
21.  
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 
 

 
if to the Trading Company:
 
Morgan Stanley Managed Futures Transtrend I, LLC
 c/o Demeter Management Corporation
Managed Futures Department
330 Madison Avenue, 8th Floor
New York, NY  10017
United States of America
Attn:  Walter Davis
Facsimile: 212-907-2750
Email: Jeremy.Beal@morganstanley.com
     
if to the Trading Manager:
     
Demeter Management Corporation
 
Managed Futures Department
330 Madison Avenue, 8th Floor
New York, NY  10017
Attn:  Walter Davis
United States of America
Facsimile: 212-907-2750
Email: Jeremy.Beal@morganstanley.com
     
With a copy to:
 
 
 
 
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn:  Timothy P. Selby, Esq.
United States of America
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com
 
 
if to the Trading Advisor:
 
 
TRANSTREND B.V.
P.O. Box 444, 3000 AK Rotterdam
The Netherlands
Attn: Directors
Facsimile: +31-10-4532750
Email: mgt@transtrend.com
 
 
 
 

22.  
Continuing Nature of Representations Warranties and Covenants: Survival.
 
                                                                                      
31

 
 
 

--------------------------------------------------------------------------------

 
 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
use its best efforts to promptly notify the other parties of such fact.
 
23.  
Third-Party Beneficiaries.

 
Each of the Members shall be a third-party beneficiary of the applicable
provisions of this Agreement.  The respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons of the
Trading Advisor, the Trading Company, and the Trading Manager, and their
Affiliates shall be third party beneficiaries of the applicable provisions of
Section 7 of this Agreement.
 
32
 
 

--------------------------------------------------------------------------------

 
 
24.  
Governing Law.

 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.  If any action or proceeding shall be brought by a
party to this Agreement or to enforce any right or remedy under this Agreement,
each party hereto hereby consents and will submit to the jurisdiction of the
courts of the State of New York or any Federal court sitting in the County, City
and State of New York.  Any action or proceeding brought by any party to this
Agreement to enforce any right, assert any claim or obtain any relief whatsoever
in connection with this Agreement shall be brought by such party exclusively in
the courts of the State of New York or any federal court sitting in the County,
City and State of New York.
 
25.  
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor, Trading Manager and Trading Company each agree
not to seek any prejudgment equitable or ancillary relief. The Trading Advisor,
Trading Manager and Trading Company each agree that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that any of the parties may seek a declaratory judgment
with respect to the indemnification provisions of this Agreement.
 
26.  
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
27.  
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
28.  
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
33
 
 
 
 

--------------------------------------------------------------------------------

 
29.  
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 
 
34

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
MORGAN STANLEY MANAGED FUTURES TRANSTREND I, LLC
by Demeter Management Corporation
Trading Manager
 
By                                                      
Walter Davis
Chairman and President
     
DEMETER MANAGEMENT CORPORATION
 
 
By                                                      
Walter Davis
Chairman and President
     
TRANSTREND B.V.
 
By                                                      
Name: A.P. Honig
Title: Executive Director
 
By                                                      
Name: H.M. de Boer
Title: Managing Director
 
35


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Morgan Stanley Managed Futures
MSC Fund Operations Procedures


Following is a list of abbreviations used in this Exhibit A:
·  
 “Fund(s)” refers to Morgan Stanley Managed Futures Funds that utilize
MS&Co/MSIL/MSCG as a clearing commodity broker.

·  
“Futures” is used to identify exchange traded futures, or forward contracts, and
options on the same, that are cleared through a clearing house.

·  
“FX” is used to identify non-exchange traded forward currency contracts, and
options on the same, which are settled directly between the principals of the
trades.

·  
“General Partner” shall mean Demeter Management Corporation.

·  
“MF” is Morgan Stanley Managed Futures.

·  
“MSC” is MS&Co. and/or MSIL and/or MSCG (the Clearing Commodity Broker or FX
Counterparty, as appropriate).

·  
“MS&Co” is Morgan Stanley & Co., Inc. a subsidiary of Morgan Stanley (the
Clearing Commodity Broker or FX (Non-Options) Counterparty as appropriate).

·  
“MSIL” is Morgan Stanley International Ltd. a subsidiary of Morgan Stanley (a
sub Clearing Commodity Broker).  MSIL clears London Metal Exchange (“LME”)
transactions on behalf of the Funds.

·  
“MSCG” is Morgan Stanley Capital Group a subsidiary of Morgan Stanley (the FX
Options Counterparty).

 

A-1
 
 

--------------------------------------------------------------------------------

 
CONTACT INFORMATION:


Following are the Morgan Stanley departments involved in servicing the Funds and
the corresponding contact information.
Abbreviation
Department
Primary Contact
Telephone
E-mail
Futures Desk
MSC Futures Trading Desk
Brian Jackman
Dennis Scurletis
212.761.1782
212.761.2248
Brian.Jackman@morganstanley.com
Dennis.Scurletis@morganstanley.com
Futures Ops
MSC Futures Operations
Steve Bucello
Erik Barry
212.276.0477
212.276.0578
Steve.Bucello@morganstanley.com
Erik.Barry@morganstanley.com
FX Desk
MSC Foreign Exchange Trading Desk
Marlena Demenus
212.761.2700
Marlena.Demenus@morganstanley.com
FX Ops
MSC Foreign Exchange Operations
John Fusco
718.754.4868
John.Fusco@morganstanley.com
MF Accounting
Morgan Stanley Managed Futures
Accounting
Joe Tromello
Kevin Scully
917.790.5702
917.790.5701
Joe.Tromello@morganstanley.com
Kevin.Scully@morganstanley.com
MF Ops
Morgan Stanley Managed Futures
Operations
Laura Finne
 
212.905.2720
 
Laura.Rosengren@morganstaley.com
MF Prod Org
Morgan Stanley Managed Futures
Product Origination
Patrick Egan
212.905.2736
Patrick.Egan@morganstanley.com
 
MF Strat Plan
Morgan Stanley Managed Futures
Strategic Planning
Chris Barry
212.905.2731
Chris.Barry@morganstanley.com



A-2
 
 

--------------------------------------------------------------------------------

 
FUND ACCOUNTS:
Account Configuration
·  
Futures and Futures Options Trading - For each CTA trading program three Fund
trading accounts will be assigned.  A MS&Co segregated account, prefix 052.  A
MS&Co secured account, prefix 05A.   A MSIL non-regulated (by the CFTC) account,
prefix 045.

·  
FX (Non-Options) Trading - One Fund account for each CTA trading program will be
assigned at MS&Co, prefix 058.

·  
FX Options Trading – One Fund account for each CTA trading program will be
assigned at MSCG (if needed), prefix 057.

·  
Excess and FX Custody Accounts – For each CTA trading program two Fund accounts
will be set up at MS&Co.  One account will be designated as a custody account
for MS&Co FX.  MF Ops will maintain equity in the custody account sufficient to
cover margin requirements of the FX trading account.  The second account will
contain the balance of excess equity that is not required in the custody and
futures trading accounts.

Statements
·  
Futures – The CTA should contact Futures Ops regarding access to Fund futures
account statements.

·  
FX – The CTA should contact FX Ops regarding access to Fund FX account
statements.

·  
Excess and Custody – The CTA should contact MF Ops regarding access to the Fund
account statements at MS&Co.







FX TRADING:
FX Order Execution
·  
FX trading of the Funds must be executed through the MSC FX Desk, unless the
General Partner otherwise agrees in a form acceptable to the General
Partner.  The CTA should contact the MSC FX Desk for information on trade
execution procedures.

·  
When trading FX Options, all premiums (on outright trades and cross currency
trades) must be booked at the clearing broker so that the premium is stated in
USD.

EFP Order Execution
·  
The CTA may utilize the FX Desk to execute EFP transactions. The futures leg of
an EFP will be subject to the futures brokerage fee.  The CTA should contact the
FX Desk for information on EFP trade execution procedures.

Foreign Currency Conversions
·  
The CTA is responsible for conversion into US dollars of all Fund foreign
currency balances created as a result of futures and/or FX trading.  The CTA, at
its own discretion, should place conversion orders directly to the FX desk.

 

A-3
 
 

--------------------------------------------------------------------------------

 
FUTURES TRADING:
Order Execution Service
·  
The MSC Futures Desk can provide the CTA with order execution facilities.  The
CTA should contact the Futures Desk for information on trade execution
procedures.

“Give Up” Order Execution
·  
The CTA shall ensure that a “give-up” execution agreement is in place prior to
the execution of any trade through a floor broker in accordance with this
Agreement or as otherwise provided in writing to the CTA by the General Partner.

·  
On exchanges allowing “give up” execution, the CTA may have orders executed away
from MSC and give up trades to MSC for clearing.  The CTA should contact Futures
Ops for information on trade “give up” procedures.  The CTA should ensure that
executing brokers give trades up on a timely basis.  The CTA should ensure that
executing brokers make timely payment on price adjustments, when
applicable.   For futures trades at exchanges where give-up execution is not
allowed, the CTA must use the execution facilities provided by the Clearing
Commodity Broker.

 “Give Up” Agreements
·  
The CTA may authorize payment of an execution service fee (“Give-Up Fee”) only
to the executing clearing firm or the floor broker (the “Executing Broker”) that
directly gives the futures trade to the Clearing Commodity Broker for such
clearance, and in an amount not greater than the amount permitted by the General
Partner from time to time (the “Execution Allowance”).  The Execution Allowance
shall be based on the General Partner’s assessment for prevailing competitive
rates for Give-Up Fees.

·  
The four party FIA/FOA uniform “give up” agreement is the acceptable form for
futures “give ups”.  The “Morgan Stanley Managed Futures Give Up Policy and
Billing Procedures” and “Morgan Stanley Managed Futures Execution Allowance”
schedule will be made part of each “give up” agreement.  The trader version
FIA/FOA EFP agreement is the acceptable form for EFP “give ups”.  The CTA should
send agreements that have been signed by both the CTA and executing broker to MF
Ops, attention Laura Rosengren, Morgan Stanley, Managed Futures, 330 Madison
Avenue, 8th Floor, New York, NY 10017.

“Give Up” Execution Payment
·  
Give Up Fee Bills in amounts up to the Execution Allowance will be processed by
Futures Ops, with notice provided to the CTA.  To the extent that such bills
will be greater than the Execution Allowance, the CTA will obtain the prior
written consent of the General Partner.  Refer to the  “Morgan Stanley Managed
Futures Give Up Policy and Billing Procedures” for specific information.

·  
The CTA shall provide that information which may reasonably be requested by the
General Partner to verify the Give-Up Fees processed by Futures Ops.
 
                                                                                                                                                                            
 A-4
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
ACCOUNT MAINTENANCE:
Trade Allocations
·  
The CTA is responsible for determining the trade allocation procedure for Fund
trading accounts, in accordance with CFTC regulations.  The CTA should ensure
that the procedure was followed correctly, and that trades are booked
accordingly in Fund accounts.

Trade Reporting; (Futures)
·  
The CTA is responsible for reporting all trades to Futures Ops on a timely basis
to facilitate clearing and reduce operational risk.  The CTA should contact
Futures Ops for additional information.

Daily Trade Checkout
·  
The CTA is responsible for daily, end of trading day, checkout of all trades
(including currency conversion trades) with Futures and FX Ops.  The CTA should
contact Futures and FX Ops to determine specific checkout procedures.

Daily Statement Reconciliation
·  
The CTA is responsible for daily statement trade activity and position balancing
with FX and Futures Operations.  The CTA should contact FX and Futures Ops to
determine specific balancing procedures.

·  
The CTA should provide a daily, trade reconciliation for each Fund account to MF
Ops, by 10:00 a.m. EST/EDT.  Reconciliation reports can be emailed to
mf.ops@morganstanley.com and should specify trades to be added or canceled in
each account, with a valuation versus the current settlement price of the
product, and any pending cash adjustments due from executing brokers or for
bookkeeping corrections.  (MF Ops provides MF Accounting/the Administrator with
adjusting information for the calculation of NAV.)  Please contact MF Ops if you
have any questions regarding this procedure.

·  
The CTA should notify MF Ops of any incorrect settlement prices it becomes aware
of with regard to the MSC account statements of a Fund.

Monitoring of Delivery Periods and Option Expirations
·  
The CTA is responsible for monitoring delivery periods (first notice dates and
last trade dates), option expirations (option expiration and last trade dates),
and forward settlement and/or maturity dates.

·  
The CTA should take appropriate actions to ensure that futures contracts do not
result in delivery.

·  
The CTA should ensure that their intentions regarding any open option positions,
at the time of expiration, have been communicated appropriately to the Futures
or FX Ops areas.  Contact Futures and FX Ops for specific communication
procedures.
 

A-5
 
 

--------------------------------------------------------------------------------

 
Margin Maintenance and Cash Transaction (Journal) Reconciliation
·  
MF Ops is responsible for balancing of all journal entries in all Fund accounts
and for ensuring the requisite corrective action is taken for each reconciling
item.

·  
MF Ops is responsible for the authorization of Fund margin transfers between MSC
and MS&Co accounts for the purpose of maintaining equity (and/or collateral) in
amounts sufficient to meet Fund margin requirements in the MSC Futures accounts
and the FX custody accounts.



TRADING LEVEL NOTIFICATION:
·  
For new trading allocations, MF Prod Org will provide notification to the CTA of
trading authorization and the trading commencement date, along with notification
of the initial trading level.

·  
Thereafter, notification of estimated monthly net additions/withdrawals will be
distributed by MF Strat Plan.  On the third to last business day of each month a
preliminary estimate will be provided.  On the first business day of each month
a final estimate will be given.  Any material adjustment (1% of account equity)
from the final estimate to the actual will be provided.  Notification will be
made via fax or email and the CTA will be asked to acknowledge receipt via fax
or email.  Questions regarding this procedure can be directed to MF Strat Plan.

·  
Subsequent to a Fund’s monthly closing, actual additions and withdrawals will be
processed by MF Accounting/the Administrator via journal entry in the Fund
“excess” account at MS&Co.

·  
Any other trading level/asset allocation changes will be communicated in writing
from MF Prod Org or MF Strat Plan.

 
 
FUND ACCOUNTING:
Net Asset Value Calculation
·  
MF Accounting/the Administrator is responsible for determination of daily NAV
estimates for the Funds.

·  
MF Accounting/the Administrator will determine the actual month end NAV of a
Fund during the monthly closing process.

Brokerage Commission and Transaction Fees
·  
Brokerage commissions for each Fund will be charged in a manner consistent with
the prospectus or offering memorandum.  The CTA should contact MF Accounting/the
Administrator for additional information.

Fund Fee Processing
·  
Fund interest and all Fund fees, exclusive of brokerage commissions and
transaction fees, will be processed in a Funds “excess” account at MS&Co.

·  
MF Accounting/the Administrator will determine fees due to the CTA during the
monthly closing process and notify the CTA of the fees via the monthly
performance tables.  The CTA should provide contact information regarding fees
to MF Accounting/the Administrator.

·  
MF Accounting/the Administrator will make payment of fees to the CTA via wire
transfer.  The CTA should provide wire instructions to MF Accounting/the
Administrator.



A-6
 
 

--------------------------------------------------------------------------------

 
ERROR POLICY:
·  
Subject to Section 7(a) of this Agreement, the provisions of Section 2(d) of
this Agreement shall be interpreted to mean that the benefit of profitable
trading errors made by the CTA when trading on behalf of the Funds shall be
awarded to the Funds, whereas the detriment of unprofitable trading errors made
by the CTA when trading on behalf of the Funds must be borne by the CTA.









BORROWING:


The CTA shall not use borrowed money to leverage any trades, unless otherwise
approved by the General Partner.
 
A-7

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear  [Name of CTA]:
 
[Name of Trading Company] (the “Trading Company”) and Demeter Management
Corporation, the Trading Company’s Trading Manager (the “Trading Manager”) do
hereby make, constitute and appoint you as the Trading Company’s
attorney-in-fact to buy and sell futures and forward contracts through such
futures commission merchants as shall be agreed on by you and the Trading
Manager on behalf of the Trading Company, pursuant to the trading program
identified in the Agreement among the Trading Company, the Trading Manger and
you as of the ____ day of _________, 2007, as amended or supplemented, and in
accordance with the terms and conditions of said Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
 
 
[NAME OF TRADING COMPANY]
by Demeter Management Corporation
Trading Manager
 
By                                                      
Walter Davis
Chairman and President
     
DEMETER MANAGEMENT CORPORATION
 
 
By                                                      
Walter Davis
Chairman and President

 
B-1

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FUTURES INTERESTS TRADED
 










C-1



